PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to pro*307vide competent representation to a client and neglected the client’s legal matter. Thereafter, respondent and the .ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Larry E. Pichón, Louisiana Bar Roll number 19104, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.